Citation Nr: 0510744	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to April 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In May 2001, the Board 
remanded the case for further development.  In March 2003, 
the Board undertook additional development of the evidence 
under 38 C.F.R. § 19.9(a)(2), in effect at that time.  In 
October 2003, the Board remanded the matter again, for VCAA 
notice and for initial RO consideration of additional 
evidence received.


FINDING OF FACT

Symptoms of the veteran's PTSD are reasonably shown to 
produce total occupational and near total social impairment.


CONCLUSION OF LAW

A 100 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  In light of the determination below, there is no 
need to belabor the explanation of the impact of the VCAA on 
this claim.

II.  Factual Background

In October 1997 the veteran was hospitalized at a VA facility 
for PTSD.  Symptoms noted included depression, passive 
suicidal thoughts without active suicidal ideation, 
loneliness, anger, difficulty sleeping, and isolation.  The 
examiner noted a history of substance abuse and alcohol 
abuse.  Mental status examination showed the veteran was 
depressed with a somewhat blunted affect.  There were no 
signs of psychosis and his speech was appropriate in rate and 
rhythm.  He was grossly cognitively intact.  He improved 
during his hospital stay, and was discharged.  

On VA examination in February 1998, it was noted that the 
veteran had received ongoing outpatient mental health 
treatment (primarily for depression and violent temper) 
through various county agencies for some time.  In 1996 and 
1997 he was hospitalized for depression with suicidal 
ideation in private and state hospitals.  He was seeing a 
psychologist at the Reno Vet Center and participated in the 
PTSD program.  His symptoms included isolation, intrusive 
thoughts, irritability, and aggressive thoughts.  Findings 
reported included intrusive recollections and distressing 
dreams; symptoms of numbing; feelings of detachment; a 
restricted range of affect; depression; problems with falling 
asleep; irritability; and outbursts of anger.  The examiner 
found no obvious impairment in thought processes and no 
evidence of delusions or hallucinations.  It was noted that 
the veteran had an extremely violent temper, suicidal and 
homicidal thoughts, and difficulty handling activities of 
daily living.  He reported problems with short-term memory.  
There was no evidence of obsessional or ritualistic behavior 
and the veteran did not appear to experience classic panic 
attacks but did describe anxiety.  The diagnoses included: 
Major depressive disorder, recurrent; PTSD, chronic; and 
alcohol dependence, in remission.  The current Global 
Assessment of Functioning (GAF) scale score was 55 (due to 
depression and PTSD).  The examiner stated that the veteran 
was an angry and sullen man without significant social 
relationships, a job, or much to look forward to.
VA outpatient treatment records include progress notes 
showing ongoing treatment for psychiatric symptoms identified 
as PTSD and bipolar disorder.  It was noted that the veteran 
was not working and was on Lithium.  A September 1999 note 
also indicated that he admitted smoking marijuana almost 
daily.   

On VA examination in September 2002, psychosocial symptoms 
included difficulty with social environments, anxiety, 
survivor guilt, sleep problems, poor appetite, depression, 
and passing suicidal thoughts and homicidal thoughts without 
intent or behavior.  Mental status examination revealed the 
veteran appeared to have a seething anger that was difficult 
to repress.  His affect was mostly constricted, there was no 
evidence of a perceptual disturbance and his cognitive 
functioning appeared reasonably intact.  He was oriented to 
person, place, time, and the purpose of the interview.  A 
typical day reportedly involved a nap, picking up around the 
house, listening to jazz and avoiding people.  The diagnoses 
included PTSD and alcohol dependence, in remission.  The 
veteran's GAF scale score was 50.  The examiner noted that 
the veteran had a long history of PTSD as well as alcohol and 
drug problems.  It was also noted that the PTSD symptoms 
persisted, making social contact and employment challenging.  

On VA examination in September 2003, the veteran reported the 
following symptoms: difficulty with crowds; survivor guilt; 
intrusive memories; poor sleep;  poor appetite; loss of 
libido; flashbacks; night terrors; problems with irritability 
and anger; and passing suicidal thoughts and ideation.  He 
stated that he had six to eight hours of sleep a night.  He 
had difficulty getting along well with supervisors and co-
workers, and estimated having had 20 jobs since leaving the 
military.  He was working for a catering company when he hurt 
his back in 1996; the examiner commented that the veteran had 
not worked since.  It was also noted that the veteran has 
been divorced three times and had been with his fiancée for 5 
years.  They planned to marry in October.  The fiancee' 
reported that the veteran was confined to his home 95 percent 
of the time, experienced panic attacks and angry outbursts in 
grocery stores, and could not concentrate sufficiently to pay 
his bills.  While he went on trips including cruises with his 
fiancée, he remained in his room most of the time.  He denied 
having any close friends, and stated that he spent most of 
his time at home alone with the television.  He only read on 
a limited basis due to problems with concentration and 
retention.  His main activity was taking walks with his 
fiancée.  He reported having no contact with his older son, 
and a close relationship with his younger son.  On mental 
status examination, it was noted that the veteran dressed 
casually but neatly, with no obvious grooming deficits noted.  
He was alert and oriented times four, and cooperative 
throughout the evaluation.  His affect was constricted and 
appropriate; his mood was depressed.  He often failed to make 
eye contact when speaking and had an unfocussed stare.  The 
rate and content of the veteran's speech were within normal 
limits, although he spoke in a somewhat monotone manner.  He 
exhibited no gross deficits in cognitive or memory 
functioning.  He denied any perceptual distortions, 
delusions, paranoid ideation, or symptoms of psychosis, but 
noted a history of flashbacks.  He reported periodic suicidal 
and homicidal ideation with no current intent to harm himself 
or others.  Insight appeared poor and judgment questionable.  
His current symptoms included: nightmares; a remote history 
of flashbacks that he had not had for a number of years; 
avoidance of Vietnam-related stimuli; detachment from others; 
difficulty with emotional constriction in his marriages and 
family relationships; a lack of interest in activities; sleep 
problems; anger management problems (without assaultive 
behavior since stopping alcohol); poor concentration; a 
heightened startle response; and hypervigilance.  
Psychometric testing showed a severe range of depression.  
The veteran endorsed symptoms of guilt, suicidal ideation, 
pessimism, loss of pleasure, poor sleep, concentration 
problems, irritability, crying, and loss of libido.  The 
diagnosis was PTSD, chronic and severe; major depressive 
disorder, recurrent; cannabis dependence.  It was noted that 
the veteran had a major impairment in occupational and social 
functioning and mood due to PTSD.  The examiner found that 
the veteran experienced significant impairment in 
occupational an social functioning due to his PTSD symptoms.  
The examiner commented that while the veteran's psychiatric 
condition had stabilized somewhat, this was a tenuous 
stability that fluctuated with changes in medication.  The 
examiner opined that the veteran's anger, problems with 
authority figures, lack of concentration, and sedation from 
medications made him unemployable due to PTSD, and that the 
PTSD had a significant impact on social functioning.  

In October 2003 the Board granted a total disability rating 
based on individual umemployability (TDIU).  The award was 
implemented by a rating decision the following month.

III.  Analysis

Disability ratings are assigned based on a comparison of the 
symptoms found to the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) found in 38 C.F.R. 
Part 4.  38 U.S.C.A. § 1155.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  
The basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders, effective 
from November 7, 1996, provides:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships is rated 
70 percent.

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name is rated 100 percent.

38 C.F.R. § 4.130, Code 9411.

The record reflects that the veteran's PTSD symptoms produce 
total occupational impairment.  Such was the opinion of the 
VA examiner in September 2003 (and this was recognized in the 
previous grant of TDIU).  The record also shows that the 
veteran has near total social impairment due to PTSD, e.g., 
he stays in his room on vacation, stays in "95%" of the 
time per his girlfriend/fiancee', cannot concentrate 
sufficiently to even just pay bills, limits activities 
essentially to taking walks with the girlfriend, and 
generally lives in a state of withdrawal/seclusion.  The 
disability picture is one of near total social impairment due 
to PTSD.   

While none of the specific symptoms listed in the criteria 
for a 100 percent rating have been identified in this case, 
the United States Court of Appeals for Veterans Claims has 
held that the specified factors listed for each incremental 
rating are examples, rather than requirements for the rating, 
and that all symptoms of a claimant's condition that affect 
the level of occupational and social impairment must be 
considered.  Mauerhan v. Principi, 16 Vet. App. 436(2002).  
The near total social impairment demonstrated, along with the 
total occupational impairment due to PTSD shown, and with 
application of 38 C.F.R. § 4.7 and resolution of reasonable 
doubt in the veteran's favor establish that he has 
psychiatric impairment  due to PTSD equivalent to that 
required for a schedular 100 percent rating.  Accordingly, 
such rating is warranted.  


ORDER

A 100 percent schedular rating is granted for the veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


